CATES, Judge.
First degree burglary: sentence, 99 years and 1 day.
We find it compulsory to reverse the conviction below because the record does not affirmatively show that the defendant on arraignment- personally pled not guilty, nor does it show that he was attended by counsel when arraigned on the 4th of March 1970.
The form of arraignment used by the court below was specifically held to be defective by Mr. Justice Merrill in Perkins v. State, 281 Ala. 139, 199 So.2d 839. See also Hamilton v. Alabama, 368 U.S. 52, 82 S.Ct. 157, 7 L.Ed.2d 114.
For this omission the judgment below is reversed and the cause remanded for trial de novo.
Reversed and remanded.